DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0344855 A1) in view of Yokota ("Wireless Communication Device and Wireless Communication Method", CN 101500285 A, pub. date 8-5-2009).

Regarding claim 8, Li teaches a method of dynamically switching between wireless communication networks at an information handling system ([0037], “mobile device (~mobile device comprises information handling system) may initiate a switch in eSIM profiles automatically (e.g. without a specific user request) upon entering a roaming area for a currently active eSIM profile”), comprising: 
with a processor executing a network interface device (Fig. 3, processor subsystem 302 executes network interface 306): 
 	initiating communication with a default wireless communication network having a first embedded subscriber identity module (eSIM) profile associated therewith ([0038], “a mobile device detects a roaming condition, and responsively (or anticipatorily) evaluates its available eSIMs. If at least one eSIM is suitable for non-roaming operation with the current network, then the eSIM is loaded and the mobile device registers in its new home network”; [0040], “powers on a mobile device. The device connects to the carrier for which the SIM card is configured, and registers itself at the number associated with the SIM card. For example, this may apply if the SIM card had been previously inactive (i.e. another SIM card was in the device, the device was powered down for an extended period, or the device lost connectivity for a prolonged period). Thus, a detection of a configuration change can be based on activation after a significant period of inactivity”); and 
sending a request to a wireless communication network switching utility at a core communication network notifying of a switch from the first eSIM profile for the default wireless communication network to an eSIM profile for the second wireless communication network and to request initiation of roaming services between the default wireless communication network and the second wireless communication network during the eSIM profile switching ([0014], “(ii) a network server (~a wireless communication network switching utility at a core communication network), and (iii) a forwarding server. The plurality of user devices each include a network interface configured to: (i) send indications of configurations changes, the indications including the alteration of respective network profiles associated with respective individual ones of the plurality of user devices, and (ii) transmit updated forwarding preferences to the network server. The network server includes a (i) network interface configured to: (a) receive the indications of configurations changes, (b) receive the updated forwarding preferences (~request notifying the switch and to initiate roaming services), and (iii) transmit forwarding instructions to the forwarding server”; [0052], “the server can merely receive a "flag" or other indicator from the phone that a change has occurred for that phone/user, and implement the pre-stored policies accordingly”; [0037], “the mobile device may initiate a switch in eSIM profiles automatically (e.g. without a specific user request) upon entering a roaming area for a currently active eSIM profile. In the context of the present invention, when the user or the device 102 initiates an eSIM profile change the mobile device transmits a forwarding update message during the process of changing its active eSIM profile. In some variants, prior to performing the change in active eSIM profile, the mobile device maintains connectivity using the previous eSIM file long enough to transmit the forwarding update message 104. This message includes the number to which communications are to be forwarded. This number may include a stored value previously designated by the user, or this number may include the number associated with the new eSIM profile selected by the user or mobile device upon initiation of the profile switch”; [0027], “the forwarding message is transmitted along with other network protocol messages using extant infrastructure and resources. Thus, the call forwarding functionality is integrated into the base functions of the network”; [0055], “if the configuration change comprises an automated service switch (e.g. as discussed above among GSM, WCDMA, LTE, or CDMA) or a switch upon entering a roaming area, the phone may complete the forward update before the switch is complete”); and 
switching to the eSIM profile of the second wireless communication network using an eSIM profile switching module executed by the processor while roaming, if available, between the default wireless communication network and the second wireless communication network during the switch between eSIM profiles to avoid service interruption ([0037], “the mobile device may initiate a switch in eSIM profiles automatically (e.g. without a specific user request) upon entering a roaming area for a currently active eSIM profile. In the context of the present invention, when the user or the device 102 initiates an eSIM profile change the mobile device transmits a forwarding update message during the process of changing its active eSIM profile. In some variants, prior to performing the change in active eSIM profile, the mobile device maintains connectivity using the previous eSIM file long enough to transmit the forwarding update message 104. This message includes the number to which communications are to be forwarded. This number may include a stored value previously designated by the user, or this number may include the number associated with the new eSIM profile selected by the user or mobile device upon initiation of the profile switch”).  
	Li does not explicitly teach determining that the signal strength associated with the default wireless communication network is not sufficient to maintain a sufficient quality of service (QoS) to service the transmission of data from an application being executed on the information handling system; and 
 	selecting another signal associated with a second wireless communication network meeting a threshold signal level.
	However, Yokota teaches determining that s signal strength associated with a default wireless communication network is not sufficient to maintain a sufficient quality of service (QoS) to service the transmission of data from an application being executed on an information handling system (pg. 7 par. 7 - pg. 8 par. 4, “a communication quality determination unit 105 acquires the communication quality of the radio signal RS (for example, RSSI) comprises further judging the obtained communication quality is reduced to below the level of communication quality of a predetermined condition … the communication quality determination unit 105 based on the first, second, and third quality degradation condition judging communication quality of wireless signal RS … first quality degradation condition and needs to be executed corresponding to the communication quality level of the switching to another wireless communication network … switching controller 107 controls the current connection of wireless communication networks (e.g., wireless communication network) to another wireless communication network (e.g., wireless communication network 2) of the switch. switching controller 107 based on a parameter for judging whether to execute the switching to another wireless communication network, specifically, the parameters are as follows: the wireless signal RS (and included in the information in the radio signal RS) communication quality, QoS threshold of use (usable communication bandwidth (communication rate), propagation delay, etc.) and billing system for use with a wireless communication network”); and
 	selecting another signal associated with a second wireless communication network meeting a threshold signal level (pg. 7 par. 7 -  pg. 8 par. 4, the communication quality determination unit 105 based on the first, second, and third quality degradation condition judging communication quality of wireless signal RS … first quality degradation condition and needs to be executed corresponding to the communication quality level of the switching to another wireless communication network … switching controller 107 controls the current connection of wireless communication networks (e.g., wireless communication network) to another wireless communication network (e.g., wireless communication network 2) of the switch (~selecting another signal associated with a second wireless communication network). switching controller 107 based on a parameter for judging whether to execute the switching to another wireless communication network, specifically, the parameters are as follows: the wireless signal RS (and included in the information in the radio signal RS) communication quality, QoS threshold of use (usable communication bandwidth (communication rate), propagation delay, etc.) and billing system for use with a wireless communication network”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yokota with the teaching of Li in order to prevent communication disconnections (Yokota pg. 3 par. 2) and to provide sufficient quality of service for communications when required.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yokota, and further in view of Wu ("Mobile Terminal and Method for Starting Data Transmission", Spreadtrum Communications Shanghai Co. Ltd., CN101729644A, pub. date 6-9-2010.

 Regarding claim 9, Li in view of Yokota teaches the method of claim 8, further comprising:  
 	receiving an indication from the wireless communication network switching utility at the core communication network that the switch between the eSIM profiles from the default wireless communication network to second first wireless communication network will not result in additional roaming charges (Li [0035], “the mobile device may enter a roaming area. Consistent with present invention, the device may treat entrance into such a roaming mode as a configuration change to avoid incurring excess charges on behalf the user. Then, the device 102 may perform a check for further configuration changes to confirm that profile configuration changes have occurred, or proceed with the method 200”, wherein the device receives from the wireless communication network switching utility at the core communication network (~network server of carrier) information on roaming charges which indicates that the switch will not result in additional roaming charges). 
The combination does not explicitly teach that the indication is to the information handling system and switch will not result in additional roaming charges is result in additional roaming charges.
 	However, Wu teaches sending indication to information handling system (pg. 6 lines 44-46, “portable terminal (~warning sent to user via the portable terminal comprising information handling system) that is in the international roaming state sent the inquiry warning earlier before the log-on data transmission, reduced the possibility that produces unnecessary international roaming expense, had avoided the expense dispute between user and the operator”) and 
 	switch resulting in additional roaming charges (pg. 6 lines 44-46, “portable terminal that is in the international roaming state sent the inquiry warning earlier before the log-on data transmission, reduced the possibility that produces unnecessary international roaming expense (~reduced means that unnecessary international roaming expense could incur sometimes), had avoided the expense dispute between user and the operator”).  
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Li as modified by Yokota in order to reduce the possibility of incurring unnecessary international roaming expense and avoid dispute between user and operator (Wu pg. 6 lines 45-46).

6.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yokota, and further in view of Choi ("Handoff Method in Wireless LAN, and Access Point and Mobile Station Performing Handoff Method", TW 200421784 A, pub. date 10-16-2004).

Regarding claim 10, Li in view of Yokota teaches the method of claim 8.
The combination does not explicitly teach further comprising: 
selecting a next strongest signal detected as the second communication network after the network interface device has scanned for communication networks available to the information handling system.  
However, Choi teaches 
selecting a next strongest signal detected as a second communication network after a network interface device has scanned for communication networks available to an information handling system (pg. 8 lines 39-41, “selecting a network site that sends the strongest signal as a new network site”; pg. 6 line 37, “scan result selects the network with the strongest signal”).  
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi with the teaching of Li as modified by Yokota in order to enable a strongest possible connection by selecting the next strongest signal in order.

Regarding claim 11, Li in view of Yokota teaches the method of claim 8. 
The combination does not explicitly teach wherein monitoring, via the network interface device, a signal strength of the default wireless communication network is conducted a number of times for a length of time before requesting from the wireless communication network switching utility that the eSIM profile be switched.  
However, Choi teaches wherein monitoring, via a network interface device, a signal strength of a default wireless communication network is conducted a number of times for a length of time before requesting to be switched (pg. 14 lines 1-3, “Signal strength detection unit … Detects the strength of the network base signal. As soon as the original use network point … weak is detected, the transfer operation is started”, wherein the detection is for a number of times (~one) for a length of time (~any length of time); pg. 6 lines, “device further includes a signal strength detection … the strength of the channel base signal on the channel, which transmits a warning signal to send  … used to detect these networks in response to the signal strength of the default network base”, wherein the detection is for a number of times (~one time) for a length of time (~any length of time)).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi with the teaching of Li as modified by Yokota in order to enable monitoring of present communication signal for transfer to another communication signal.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yokota, further in view of Wang ("Method and Apparatus for Increasing Security in Recharging", KR 20170012871 A, pub. date 2-3-2017), and further in view of Choi.

 	Regarding claim 14, Li in view of Yokota teaches the method of claim 8.
The combination does not explicitly teach further comprising: 
 	receiving, at the network interface device, a signal that a roaming charge warning signal has timed out.
	However, Wang teaches receiving, at a network interface device, a signal that a roaming charge warning signal has timed out (pg. 13 par. 4, “executed in a processor 820 of the apparatus 800 Reports the contact information to the server, and completes the step of receiving a charge warning (~processor 820 of the apparatus 800 completes the step of receiving a charge warning due to receiving a signal that a roaming charge warning signal has timed out or ended) or confirmation returned from the server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Li as modified by Yokota in order to not continuously receive the charge warning after receiving the charge warning when the charge warning situation no longer applies.
The combination does not explicitly teach further comprising: and scanning for and selecting a next strongest signal associated with a third wireless communication network. 
	However, Choi teaches scanning for and selecting a next strongest signal associated with a third wireless communication network (pg. 8 lines 39-41, “selecting a network site that sends the strongest signal as a new network site”; pg. 6 line 37, “scan result selects the network with the strongest signal”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Choi with the teaching of Li as modified by Yokota and Wang in order to enable a strongest possible connection by selecting the next strongest signal in order.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yokota, and further in view of Knight ("A Method of Providing Digital Rights Management for Music Content by Means of a Flat-Rate Subscription", Omni-Fone Limited, WO 2007/129081 A1, pub. date 11-15-2007).

Regarding claim 12, Li in view of Yokota teaches the method of claim 8.
The combination does not explicitly teach further comprising: 
receiving a warning at the network interface device that roaming charges may be applied resulting from roaming during a switch from the default wireless communication network to the second wireless communication network if roaming is available; and 
sending a notification to the wireless communication network switching utility of an indication whether the user accepts roaming charges.  
However, Knight teaches further comprising: 
receiving a warning at a network interface device that roaming charges may be applied resulting from roaming during a switch from a default wireless communication network to a second wireless communication network if roaming is available (pg. 48 sect. 2.5.1, “If the Roaming behaviour for Menu <& 'picture updates is set to Ask they -will be shown a warning message which will ask them to approve / deny downloads, updates and additional charges while roaming (~roaming involves switching from a default wireless communication network to a second wireless communication network) for a given session”); and 
sending a notification to a wireless communication network switching utility of an indication whether a user accepts roaming charges (pg. 48 sect. 2.5.1, “If the Roaming behaviour for Menu <& 'picture updates is set to Ask they -will be shown a warning message which will ask them to approve / deny downloads, updates and additional charges while roaming for a given session”, wherein once the user approves the additional roaming charges a notification is sent to a network server/wireless communication network switching utility).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knight with the teaching of Li as modified by Yokota in order to prevent any unwanted charges by the user and thus avoiding any disputes with the service provider.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yokota, and further in view of Korhonen ("Data Transmission in a Wireless Network", FI 111584 B, pub. date 8-15-2003)

Regarding claim 13, Li in view of Yokota teaches the method of claim 8.
The combination does not explicitly teach wherein communication with the wireless communication network switching utility at the core communication network may be conducted via a wireless local area network (WLAN) separate from the default wireless communication network or the second wireless communication network.  
However, Korhonen teaches wherein communication with a wireless communication network switching utility at a core communication network may be conducted via a wireless local area network (WLAN) (pg. 7 par. 1, a connection between a mobile terminal and a remote network server (~comprises a network switching utility) via WLAN”).     	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Korhonen with the teaching of Li as modified by Yokota in order to have a network connection which is high throughput and low cost (Korhonen pg. 2 par. 2).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643